       Case: 1:20-cv-02385 Document #: 1 Filed: 04/17/20 Page 1 of 6 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LAURA LEYVA                                    )
                                               )
               Plaintiff,                      )
                                               )       Civil Action No. 20-cv-02385
               v.                              )
                                               )
ILLINOIS COLLECTION SERVICE,                   )
INC.,                                          )
                                               )
               Defendant.                      )       Jury Demanded

                                           COMPLAINT

       Plaintiff Laura Leyva, brings this action under the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq. (“FDCPA”), and alleges:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA and

28 U.S.C. § 1331.

       2.      Venue is proper in this District because parts of the acts and transactions occurred

here and Defendant transacts substantial business here.

                                            STANDING

        3.      Plaintiff has suffered an injury in fact that is traceable to Defendant's conduct and

that is likely to be redressed by a favorable decision in this matter.

        4.     Specifically, Plaintiff suffered a concrete injury and harm as a result of

Defendant’s attempt to collect an alleged debt from her, by mailing her a letter that does not

correctly indicate the identity of the creditor to which the alleged debt is owed.




                                                   1
       Case: 1:20-cv-02385 Document #: 1 Filed: 04/17/20 Page 2 of 6 PageID #:2




                                             PARTIES

        5.     Plaintiff, Laura Leyva, (“Plaintiff”), is a resident of the state of Illinois from

whom Defendant attempted to collect a delinquent consumer debt allegedly owed for medical

services. Plaintiff is thus a “consumer” as that term is defined in 15 U.S.C. § 1692a(3) of the

FDCPA.

        6.     Defendant, Illinois Collection Service, Inc. (“ICS”), is an Illinois corporation that

does or transacts business in Illinois. Its registered agent is John P Cronin, 8231 185th Street,

Tinley Park, Illinois, 60487.

        7.     ICS is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        8.     ICS holds a collection agency license from the State of Illinois.

        9.     ICS regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the

FDCPA.

                                  FACTUAL ALLEGATIONS

        10.    Plaintiff incurred an alleged debt for medical care provided to her for personal

purposes, unrelated to any business purpose (“alleged debt”). The alleged debt is a “debt” as that

term is defined at § 1692a(5) of the FDCPA.

       11.     Due to her financial circumstances, Plaintiff could not pay the alleged debt, and

the alleged debt went into default.

       12.     ICS subsequently began collecting the alleged debt.

       13.     On or about May 1, 2019, ICS sent Plaintiff a collection letter (“Letter”) in an

attempt to collect the alleged debt. (Exhibit A, Collection Letter).




                                                  2
        Case: 1:20-cv-02385 Document #: 1 Filed: 04/17/20 Page 3 of 6 PageID #:3




          14.   The Letter conveyed information regarding the alleged debt, including an account

number and balance due on the alleged debt.

          15.   Plaintiff read the Letter.

          16.   The Letter was thus a “communication” as that term is defined at § 1692a(2) of

the FDCPA.

          17.   The Letter was ICS’s initial communication with Plaintiff regarding the alleged

debt.

          18.   The Letter states “Re: Laura Leyva.” (Exhibit A, Letter)

          19.   The Letter states “Client: Integrated Imaging Consultants, Llc”

          20.   The Letter provides an Account number belonging to ICS.

          21.   The Letter directs that payment may be remitted to ICS.

          22.   However, ICS is not the creditor to whom the debt is owed.

          23.   The Letter does not identify any creditor to whom a debt is owed.

          24.   The Letter further indicates that upon written request by Plaintiff made within

thirty (30) days of receiving the notice, “this office will provide you with the name and address

of the original creditor, if different from the current creditor.” (Ex. A, Letter) (emphasis

added).

          25.   Yet nowhere does the Letter identify a current creditor, or any “creditor.”

          26.   15 U.S.C. § 1692g of the FDCPA provides as follows:

                (a) Notice of debt; contents

                Within five days after the initial communication with a consumer in
                connection with the collection of any debt, a debt collector shall, unless
                the following information is contained in the initial communication or
                the consumer has paid the debt, send the consumer a written notice
                containing—

                . . . (2) the name of the creditor to whom the debt is owed. . . .


                                                 3
         Case: 1:20-cv-02385 Document #: 1 Filed: 04/17/20 Page 4 of 6 PageID #:4




         27.    ICS has failed to effectively state the name of the current creditor, in violation of

15 U.S.C. § 1692g(a)(2).

         28.    A debt collector risks violating the FDCPA when it chooses its own language that

does not make clear the identity of the current creditor. Steffek v. Client Servs., No. 19-1491,

2020 U.S. App. LEXIS 1759, at *12 (7th Cir. Jan. 21, 2020) (requiring the debt collector to

identify clearly the name of a creditor to whom a debt is owed).

         29.    ICS’s collection communications are to be interpreted under the “unsophisticated

consumer” standard. Gammon v. GC Services, Ltd. Partnership, 27 F.3d 1254, 1257 (7th Cir.

1994).

                                     CLASS ALLEGATIONS

          30.   Plaintiff, Laura Leyva, brings this action individually and as a class on behalf of

(1) all persons similarly situated in the United States of America (2) from whom ICS attempted

to collect a debt (3) by mailing a letter substantially similar to Exhibit A of Plaintiff’s Complaint

(4) which does not identify a company “creditor”, and which letter was (5) mailed during the

period of time that begins one year prior to the filing of this Class Action Complaint, and ends on

the date of filing of this Class Action Complaint.

          31.   Exhibit A is a form letter.

          32.   As Exhibit A is a form letter, the Class likely consists of more than 40 persons

from whom ICS attempted to collect a judgment.

          33.   Plaintiff ’s claims are typical of the claims of the Class. Common questions of law

or fact raised by this class action complaint affect all members of the Class and predominate over

any individual issues. Common relief is therefore sought on behalf of all members of the Class.




                                                  4
       Case: 1:20-cv-02385 Document #: 1 Filed: 04/17/20 Page 5 of 6 PageID #:5




This class action is superior to other available methods for the fair and efficient adjudication of

this controversy.

         34.       The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications with respect to individual members of the

Class and would, as a practical matter, either be dispositive of the interests of other members of

the Class not party to the adjudication, or substantially impair or impede their ability to protect

their interests.

         35.       Plaintiff will fairly and adequately protect and represent the interests of the Class.

The management of the class action proposed is not extraordinarily difficult, and the factual and

legal issues raised by this class action complaint will not require extended contact with the

members of the Class, because ICS’s conduct was perpetrated on all members of the Class and

will be established by common proof.

         36.       Moreover, Plaintiff has retained counsel that has been approved as class counsel

in prior class actions brought under the FDCPA.

                        COUNT I—FAIR DEBT COLLECTION PRACTICES ACT

        37.        Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

        38.        ICS failed to effectively state the name of the current creditor to whom a debt is

owed, in violation of 15 U.S.C. § 1692g(a)(2).

                   WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in

favor of Plaintiff and the class and against ICS as follows:

                   A.      Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                   B.      Costs and reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3);

                   C.      Such other or further relief as the Court deems proper.

                                                   JURY DEMAND


                                                      5
Case: 1:20-cv-02385 Document #: 1 Filed: 04/17/20 Page 6 of 6 PageID #:6




                           Plaintiff demands trial by jury.



                                                    Respectfully submitted,

                                                   By: s/Michael Wood
                                                One of Plaintiff’s Attorneys


   Michael Wood
   Celetha Chatman
   Community Lawyers Group, Ltd.
   20 N. Clark Street, Suite 3100
   Chicago, IL 60602
   Ph: (312) 757-1880
   Fx: (312) 265-3227
   cchatman@communitylawyersgroup.com




                                    6
